
	

113 HR 4406 IH: Taxpayer Bailout Protection Act
U.S. House of Representatives
2014-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4406
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2014
			Mr. Lance introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title I of the Patient Protection and Affordable Care Act to impose restrictions on the
			 risk corridor program.
	
	
		1.Short titleThis Act may be cited as the Taxpayer Bailout Protection Act.
		2.Restrictions on PPACA risk corridor programSection 1342(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 18062(b)) is amended—
			(1)in paragraph (1), by striking The Secretary and inserting Subject to paragraph (3), the Secretary; and
			(2)by adding at the end the following new paragraph:
				
					(3)Safeguard to protect taxpayers
						(A)In generalThe Secretary shall ensure that the amount of payments to plans under paragraph (1) for a plan year
			 beginning during calendar year 2014, 2015, or 2016 does not exceed the
			 amount of payments to the Secretary under paragraph (2) for such plan
			 year.
						(B)Adjustment to protect taxpayersThe Secretary shall proportionately decrease the amount of payments to plans under paragraph (1) in
			 order to ensure that the requirement of subparagraph (A) is satisfied each
			 year..
			
